     Case 2:19-cv-01193-MCE-DMC Document 14 Filed 03/16/21 Page 1 of 2


1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    POLLY JOHNSON,                                      No. 2:19-CV-01193-MCE-DMC
12                        Plaintiff,
13            v.                                          ORDER
14    LAKE SHASTINA POLICE
      DEPARTMENT, LAKE SHASTINA
15    COMMUNITY SERVICES DISTRICT, a
      Municipal Corporation, RUSTY
16    OWENS, individually and as an Officer
      of the Lake Shastina Police
17    Department, MIKE WILSON,
      individually and as Chief of Police of
18    the Lake Shastina Police Department,
      and DOES 1 through 100, inclusive,
19
                          Defendants.
20
21
             Presently before the Court is a Motion to Withdraw as Counsel (ECF No. 8) and
22
     Defendants’ Response to Motion to Withdraw (ECF No. 11). Plaintiff’s counsel, H.F.
23
     Layton (“Counsel”), moves to withdraw after Plaintiff terminated his employment on
24
     November 16, 2020, by which Plaintiff will remain in propria persona.1 This Motion is
25
     governed by the requirements of Eastern District of California Local Rule 182(d), which
26
     provides, inter alia, that an attorney may not withdraw, leaving the client in propria
27
             1 Having determined that oral argument would not be of material assistance, the Court ordered this
28   Motion submitted on the briefing in accordance with Local Rule 230(g).
                                                          1
     Case 2:19-cv-01193-MCE-DMC Document 14 Filed 03/16/21 Page 2 of 2


1    persona, absent a noticed motion, appropriate affidavits, notice to the client and all other

2    parties who have appeared, and compliance with the Rules of Professional Conduct of

3    the State Bar of California. Whether to grant leave to withdraw is subject to the sound

4    discretion of the Court and “may be granted subject to such appropriate conditions as

5    the Court deems fit.” E.D. Cal. Local R. 182(d); Canandaigua Wine Co., Inc. v. Edwin

6    Moldauer, No. 1:02-cv-06599 OWW DLB, 2009 WL 89141, at *1 (E.D. Cal. Jan. 14,

7    2009).

8             Counsel in the instant matter has provided an affidavit in support of withdrawal.

9    ECF No. 8. This Court previously deferred ruling on this Motion and provided Counsel a

10   notice of deficiency regarding a failure to notify the client of the Motion as required by

11   Eastern District of California Local Rule 182(d). ECF No. 12. Counsel cured this

12   deficiency by providing proof that Plaintiff was proper notified of this Motion. ECF No.

13   13.

14            In light of the foregoing, the Court hereby GRANTS the Motion to Withdraw (ECF

15   No. 8). The H. F. Layton Law Office is relieved as counsel of record for Plaintiff

16   effective upon the filing of proof of service of this signed Order on Plaintiff at her

17   last known address:

18                  618 Wisner Road, Apt. A
                    Mount Shasta, CA 96067
19

20   Defendants’ request to extend the discovery deadline (ECF No. 11) is GRANTED as
21   well. The discovery deadline is hereby EXTENDED to May 25, 2021.

22            IT IS SO ORDERED.

23            Dated: March 16, 2021

24

25

26
27

28
                                                    2
